The offense is murder, punishment fixed at confinement in the penitentiary for a period of ten years. *Page 18 
The deceased, Mrs. Lelia Myrtle Rine, was an employe of a store known as the LaMode. The appellant entered the store, called for Mrs. Rine, and shot her a number of times. According to a state's witness, they were about twelve feet apart. Mrs. Rine fled and appellant followed her. After shooting the deceased in the back, and after she fell, appellant fired three more shots into the body of the deceased. When the first shot was fired, the deceased had her back towards the appellant. There were a number of wounds upon the body of the deceased, several of which were fatal.
Appellant testified that she desired to see the deceased touching her relations with the husband of the appellant, and having information that the deceased was a dangerous woman, had provided herself with a pistol and went to the store where she learned where the deceased was working. According to the appellant, in response to her inquiry, deceased said that she was Mrs. Rine. Appellant then said:
"I am Mrs. Curlee, * * * I came down to talk to you about my husband and breaking up my home and taking his love from me."
Deceased replied:
"What are you going to do about it?"
Appellant testified:
"And she gave me an awful look and raised her hands this way and I dropped the sack off my gun and shot her."
Appellant further testified that she was nervous and was afraid of the deceased; that she did not know how many shots were fired; that she knew nothing of what happened until later when she was talking to an officer.
The written confession of the appellant was introduced in evidence from which we take the following quotation:
"Last Friday my husband, J. C. Curlee, left home and has not been back. We were in good humor when he left home last Friday, and on last Monday I talked to him and he said he was not coming home any more. Last Thursday he told me was going with a woman named Mable Rine and was going with her whenever he wanted to. Last Saturday I was at the court house to hear Mrs. Rine's trial, but it was postponed till Monday and on Monday was postponed till Thursday. I saw Mrs. Rine each of these times at the court house. I had heard then that she had been going with my husband, and I wanted to see her and hear the evidence. I saw her but never spoke to her. On yesterday my husband told me he was not coming home. On this morning I begged my husband to come home *Page 19 
and he said he was not coming home, and was going to leave town and was never going to live with me again.
"Just after this conversation with my husband, I got ready and went down to the La Mode on Elm St., where Mrs. Rine worked, carried my pistol with me in a paper sack. I went in the La Mode and asked for Mrs. Rine, and a lady came up and I asked her, 'Are you Mrs. Rine?' and she said, 'Yes.' I said, 'I am Mrs. Curlee; I came to talk to you about my husband — you have broken up my home, taken my love away from me.' Then Mrs. Rine gave me a look which went all over me and said, 'What are you going to do about it?' I then took my pistol out of the paper sack and went to shooting.
"She turned to run from me as I pulled the pistol and went to shooting. I do not know how many times I shot. She was standing up when I started shooting but was on the floor when I finished shooting. After the shooting I started away and got on sidewalk, where * * * the officer arrested me and carried me back in the store, where I gave him my name and the name of my husband. We also found the pistol there in the store where I had left it after the shooting.
(Signed) "MRS. EDNA CURLEE."
After the announcement of ready for trial and the impanelment of one of the jurors, upon the suggestion of counsel that by inadvertence the filing of an application for a suspended sentence had been omitted, the court permitted such a plea to be filed. In refusing to discharge the juror impaneled and to permit re-examination touching the suspended sentence, there was no abuse of discretion. See Wilson v. State, 85 Tex. Crim. 148; Trevinio v. State, 93 Tex.Crim. Rep.; Muldrew v. State, 73 Tex.Crim. Rep.. The suspended sentence law has no application to the offense of murder. The verdict finding the appellant guilty of that offense eliminated the issue mentioned. Moore v. State, 85 Tex.Crim. Rep.; Grissom v. State, 87 Tex.Crim. Rep..
J. C. Curlee, husband of the appellant, testified as a witness in her behalf. His testimony is embraced in some twenty pages of the statement of facts. He testified that he became acquainted with the deceased about the 13th of July, some twenty days antecedent to the homicide; that his relations with the deceased became criminally intimate; that she was in the habit of carrying a pistol; that he had arranged with her to leave his wife and leave the state; that she had a divorce suit pending; that she made remarks intimating hostility towards the appellant; that after meeting the deceased, he refrained *Page 20 
from going to his home; that he frequently met the deceased at the home of Nelson; that these matters were communicated by him to his wife.
In Bill No. 6 complaint is made of the refusal of the court to receive from the witness L. C. Nelson testimony to the effect that J. C. Curlee had admitted to the witness certain facts which tended to show that Curlee and the deceased were on terms of criminal intimacy. Apparently these reputed declarations of Curlee were properly excluded under the hearsay rule. The same facts were embraced in Curlee's testimony, as appears by the record in the qualifying statement of the court in these words:
"All of this and a hundred times more, were fully detailed by J. C. Curlee to the jury, and not denied by any witness."
L. C. Nelson testified in detail to the fact that J. C. Curlee had on several occasions met the deceased at the Nelson home; that conversations over the telephone had taken place between Curlee and deceased; that Curlee and deceased had been part of an automobile party in which the witness took part; that the conduct of Curlee and deceased on the drive was suggestive of undue intimacy, and some of their conversation tended in the same direction.
It appears from Bill No. 2 that appellant sought to elicit from Nelson testimony to the effect that on one occasion he had accused his wife of infidelity and made an assault upon her; that deceased was present and was called upon to declare that the suspicions of Nelson were unfounded, but made a sneering remark to the effect that Mrs. Nelson was frequently away from her place of business. The explanation of the bill shows that this fact was not communicated by the witness Nelson to the appellant. It further shows that the same testimony was given by Mrs. Nelson, and according to her testimony, she communicated it to the appellant.
Bill No. 4 complains of the rejection of the testimony of Nelson and his wife to the effect that the deceased had admitted that she had spent the night at a hotel with one Dan Kivlen. As shown by the qualification, this reputed conversation had not been communicated to the appellant. It was purely hearsay, and we think properly rejected.
According to Bill No. 5, Mrs. McGraw would have testified that she had known the deceased for a number of years; that the deceased had been married three times and divorced twice; that deceased had been treated for venereal disease. This testimony, together with other statements tending to reflect upon the *Page 21 
character of the deceased, were received by the court, but that part of it about the previous marriages and the venereal disease was withdrawn. There seems to be no exception to the withdrawal. Whether the matter was remote or otherwise is not revealed by the bill. We fail to discern from the record that any error was committed in withdrawing the testimony. That action seems to have been in line with the ruling of this court in Jones v. State, 38 Tex.Crim. Rep.; Bozeman v. State,85 Tex. Crim. 353; Spannell v. State, 83 Tex. Crim. 418.
Upon the cross-examination of the husband of the appellant, various questions were propounded as a predicate for impeachment. The questions bore upon the relations of the appellant and her husband prior to his acquaintance with the deceased. At her instance, he testified upon the subject to the effect that antecedent to the time of his meeting with the deceased his relations with his wife were affectionate and happy. This rendered their previous relations the proper subject of impeachment, and the matters are deemed appropriate to that end. The bill, as qualified, is to that effect. Bill No. 8 is upon the same subject with like qualifying remarks of the court. In neither of these bills do we find aught which would warrant the conclusion that the questions propounded were not germane to the direct examination, nor that they were otherwise inappropriate to the purpose of impeachment. The bills, especially as qualified, fail to disclose error.
Two eye-witnesses described the firing of the shots, and as the appellant was leaving the store, one said to the other: "We can't afford to let that woman get away like that." The other replied: "No, we can't; come on, let's catch her." They ran after the appellant and caught her near the door of the store. Mrs. Meyer caught her around the waist. Appellant said: "What are you catching me for?" Mrs. Meyer replied: "You know what I am catching you for; you just killed a woman in the store there." Appellant replied: "No, I have not killed anybody." The remarks of Mrs. Meyer to the appellant and her reply were part of the res gestae. They were admissible even though it be assumed that the conduct of Mrs. Meyer and Miller constituted an arrest. The remarks of Mrs. Meyer and Miller, which are mentioned above, if not admissible, were, in the light of the uncontroverted evidence, not ground for reversal. The testimony of the witness Rush that the appellant had the appearance of being cool a few moments after the shooting was not improperly received. See Miller v. State, *Page 22 
18 Texas Crim. App. 259, and many cases collated by Mr. Branch in his Ann. Tex. P. C., Sec. 132, p. 74.
The declaration imputed to the appellant, viz., "No, I have not killed anybody," was not improperly received. It was admissible under the res gestae rule. On the subject, we quote from a text writer as follows:
"The declarations and statements of the accused uttered immediately after the homicide and connected with it are often received as a part of the res gestae, and they may be received in his favor. Thus, he may prove that after the homicide he said that he had shot the deceased, and that he wanted somebody to go to him as quickly as possible, that he would be glad if a doctor could be procured, and that he was going for a doctor himself. The accused may also prove that he stated to a physician, who was dressing his wound, how he received the wound and that it was inflicted on him by the deceased. The accused may show that, within a minute or two after the shooting, he stated to a third person that he had shot the deceased in self-defense. The declarations of the accused when he was arrested are admissible; though where he surrendered himself to an officer some time after the commission of the homicide, he cannot prove what he said at the time. The statements of the accused made immediately after the crime are usually received if they are admissions or confessions." (Underhill's Crim. Ev., 3rd Ed., Sec. 511.)
See also Wakefield v. State, 50 Tex.Crim. Rep.; Darter v. State, 39 Tex.Crim. Rep.; Cotton v. State,86 Tex. Crim. 387.
The declaration in question, moreover, was not of a harmful nature as it is quite consistent with the testimony of the appellant to the effect that she knew nothing of what took place for some time after the shots were fired.
In the court's charge on the subject of manslaughter, the characteristics of the law of adequate cause were explained to the jury in terms of approved charges upon the subject, including an instruction directing the minds of the jury to the fact that they were privileged to take into account not only the words and acts of the deceased at the time, but other facts and circumstances revealed by the evidence. Upon the subject, the charge contains these further instructions:
"It is your duty in determining the adequacy of the provocation, if any, to consider in connection therewith, all the facts and circumstances in evidence in the case, and if you find that by reason of anything that deceased did or said, if anything, *Page 23 
that the defendant's mind at the time of the killing was incapable of cool reflection, and that said facts and circumstances, if any, were sufficient to produce such state of mind in a person of ordinary temper, then the proof as to the sufficiency of the provocation satisfies the requirements of the law, and so in this case, you will consider all the facts and circumstances in evidence in determining the condition of the defendant's mind at the time of the alleged killing, and the adequacy of the cause, if any, producing such condition.
"Further, upon the question of manslaughter, I instruct you that if you find and believe from the evidence, that on or about the 13th day of July, 1924, the husband of the defendant began to keep company and associate with the deceased, and that his going with her was communicated to this defendant, and that the defendant's husband began to remain away from home and to refuse, at the defendant's request, to spend his nights with her; and that the defendant remonstrated with her husband for his association with the deceased, if any he had, and his remaining away from home, and that the defendant believed what had been communicated to her by her husband and by others, that her husband was guilty of improper association with the deceased, and that the husband of the defendant was mistreating his wife with reference to their marital relations; and,
"If you further believe from the evidence that any or all of those things and matters had been communicated to the defendant, which she believed, whether they were true or untrue, and were sufficient to create in the mind of a person of ordinary temper that degree of anger, rage and resentment which would render the mind incapable of cool reflection," etc.
These instructions were deemed adequate to preserve and protect the rights of the appellant and to properly inform the jury upon the law of manslaughter as arising from the evidence adduced upon the trial. The appellant requested a special charge to the effect that if the appellant was informed that her husband had been having adulterous intercourse with the deceased or was informed of facts which would reasonably lead to or which did create such belief, that this would constitute adequate cause. In refusing this charge, we think no error was committed. It is not believed that Art. 1132, P. C., as follows:
"Adultery of the person killed with the wife of the person guilty of the homicide; provided, the killing occurs as soon as the fact of an illicit connection is discovered," *Page 24 
makes the belief or information of the adultery of the husband as a matter of law adequate cause to reduce the slaying by the wife of the husband's paramour to manslaughter. Even if so, however, under the facts of the present case, the refusal of the special charge is not deemed erroneous, for the reason that such information as appellant had touching the relations of her husband with deceased were antecedent to a previous meeting of appellant and deceased.
Many statements contradictory of the witness, J. C. Curlee, the husband of the appellant and principal witness to the misdeeds of the deceased, were adduced. It was shown that he had admitted an estrangement between himself and his wife antedating the homicide some two years; that their association as husband and wife had been only occasional since that time; that he had had no improper relations with the deceased.
To combat the theory advanced by the appellant in her testimony that before she was shot the deceased made a demonstration with her hands, the state introduced, in rebuttal, eye-witnesses to the effect that deceased had nothing in her hands and that no demonstration by her was seen by the witnesses.
In her dying declaration deceased said:
"I have done no wrong. I have been double-crossed by the Nelsons. I am ready to meet my mother and my Savior."
There was also evidence that the appellant, prior to the homicide, had expressed her intention to kill the deceased.
Our examination of the record leads us to the conclusion that no error was committed upon the trial of the appellant which warrants the disturbance of the verdict, and the duty of this court is to order an affirmance of the judgment, which is accordingly done.
Affirmed.
                    ON MOTION FOR REHEARING.